ICJ_098_KasikiliSedudu_BWA_NAM_1996-06-24_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER OF 24 JUNE 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ORDONNANCE DU 24 JUIN 1996
Official citation:

Kasikili/Sedudu Island ( Botswana/Namibia),
Order of 24 June 1996, I.C.J. Reports 1996, p. 63

Mode officiel de citation:

Ile de Kasikili/Sedudu { Botswana/Namibie),
ordonnance du 24 juin 1996, C.I.J. Recueil 1996, p. 63

 

Sales number
ISSN 0074-4441 N° de vente: 677

ISBN 92-1-070740-0

 

 

 
Présents :

63

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1996 1996

24 juin
Rôle général
24 juin 1996 n° 98
AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU
(BOTSWANA/NAMIBIE)
ORDONNANCE

M. Bepsaoul, Président; M. SCHWEBEL, Vice-Président;
MM. Opa, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI Bravo, M Hicains, M. PARRA-ARANGUREN,
juges; M. VALENCIA-OsPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44 et
46 de son Règlement,

Rend l'ordonnance suivante:

Considérant que, par une lettre conjointe en date du 17 mai 1996,
déposée au Greffe de la Cour le 29 mai 1996, les ministres des affaires
étrangéres de la République du Botswana et de la République de Nami-
bie ont transmis au Greffier le texte original d’un compromis entre les
deux Etats, signé à Gaborone le 15 février 1996 et entré en vigueur le
15 mai 1996, date de l’échange des instruments de ratification;

Considérant qu’aux termes dudit compromis les Parties prient la Cour

de

«déterminer, sur la base du traité anglo-allemand du 1° juillet 1890

4
ÎLE DE KASIKILI/SEDUDU 64

et des règles et principes du droit international, la frontière entre la
Namibie et le Botswana autour de l’île de Kasikili/Sedudu ainsi que
le statut juridique de cette île»;

Considérant que, conformément aux dispositions du paragraphe 3 de
l’article 40 du Règlement, le Gouvernement du Botswana et le Gou-
vernement de la Namibie ont fait connaître à la Cour qu'ils avaient
nommé comme agents aux fins de laffaire M. Abednego Batshane Tafa
et M. Albert Kawana, respectivement ; et que la Namibie a en outre indiqué
qu’elle avait nommé comme agents adjoints MM. Zedekia Ngavirue et
Ben Uulenga;

Considérant que, au paragraphe 2 de l’article II du compromis, les
Parties sont convenues que les pièces de la procédure écrite compren-
draient les documents suivants:

«a) un mémoire présenté à la Cour par chacune des Parties au plus
tard neuf mois après la notification du compromis au Greffier
de la Cour conformément au paragraphe 2 de l’article VII du
présent compromis;

b) un contre-mémoire présenté à la Cour par chacune des Parties
au plus tard neuf mois après la date du dépôt des mémoires;

c) toutes autres pièces de procédure écrite dont le dépôt, à la
demande de l’une ou l’autre des Parties, aura été autorisé par la
Cour, ou prescrit par celle-ci»,

Fixe comme suit la date d’expiration des délais pour le dépôt des pre-
mières pièces de la procédure écrite en l’espèce:

Pour le dépôt d’un mémoire par chacune des Parties, le 28 février 1997;

Pour le dépôt d’un contre-mémoire par chacune des Parties, le
28 novembre 1997;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-quatre juin mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Botswana et au Gouvernement de la République de Namibie.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
